Citation Nr: 0724953	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-36 736	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of dental 
trauma, for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

To support his claims, the veteran testified at a 
videoconference hearing in January 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.

The Board remanded the claims to the RO in January 2006, via 
the Appeals Management Center (AMC), for further development 
and consideration.  After completing the requested 
development, the AMC issued a Supplemental Statement of the 
Case (SSOC) in April 2007 continuing to deny the claims and 
has since returned the file to the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is insufficient evidence to confirm the veteran was 
personally assaulted while in the military, so there is no 
basis for etiologically linking his PTSD diagnosis to that 
alleged incident.

3.  Hepatitis C was first clinically indicated many years 
after the veteran was discharged from the military, and there 
is no competent medical evidence otherwise linking this 
condition to any incident of his military service, including 
any alleged exposure to contaminated blood in the personal 
assault claimed.

4.  The veteran does not have a chronic dental disability as 
a result of trauma sustained in the military; he also did not 
engage in combat against enemy forces and was not a prisoner-
of-war (POW).


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.  

3.  A chronic dental disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).



The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims.  This is evident from letters sent to him in 
June 2003, August 2003, October 2003, December 2003, and 
January 2006.  The letters specifically told him that VA 
needed specific information to show his entitlement to 
service connection for PTSD, hepatitis C, and a dental 
condition, indicated what supporting evidence VA was 
responsible for obtaining, what evidenced he needed to 
submit, and the January 2006 letter, in particular, 
also indicated that if he had any additional information or 
evidence that would support his claims he should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the June 
2003, August 2003, October 2003, and December 2003 letters 
were sent prior to the initial adjudication in February 2004.  
And in the September 2004 statement of the case (SOC) and 
April 2004 supplemental SOC (SSOC), the claims were 
readjudicated based on any additional evidence that had been 
received since that initial rating decision in question.  
Also, the AMC again readjudicated the claims in the April 
2007 SSOC, after providing the most recent VCAA development 
letter in January 2006 and giving the veteran an opportunity 
to respond to it by identifying and/or submitting additional 
supporting evidence.  Consequently, the Board finds there was 
no error in the timing of his VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that even 
where there was no pre-initial-decision notice, the issuance 
of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, 
is sufficient to cure the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

Here, the veteran admittedly was not provided Dingess/Dunlap 
notice concerning the downstream disability rating and 
effective date elements of his claims.  But this is 
nonprejudicial because the Board is denying his underlying 
claims for service connection so these downstream elements 
are moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(indicating that, when the Board addresses an issue not 
addressed by the RO, the Board must explain why doing this is 
not prejudicial).

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  Therefore, the duty to assist has been 
fulfilled, as VA has obtained all identified records 
pertaining to the claims on appeal - to the extent the 
evidence mentioned is available.  There is no suggestion on 
the current record there remains evidence that is pertinent 
to the issues on appeal that has yet to be obtained.  The 
appeal is ready to be considered on the merits.



PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must conform to 
DSM-IV and be supported by findings on examination); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

To comply with the VCAA, the RO sent the veteran a letter in 
June 2003 notifying him of the evidence needed to 
substantiate this claim.  The RO also noted that he could 
provide statements from individuals having knowledge of his 
condition.

While testifying during his January 2005 videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, and earlier in the responses to the June 2003 
questionnaire concerning the basis of this claim, the veteran 
alleged he has PTSD from being personally assaulted in 
November or December 1976 by five men within his company 
(Company B, 2nd Battalion, 6th Infantry).  He stated he 
sustained cracked ribs, broken teeth, and various cuts and 
bruises.  He also asserted that, following the brutal 
beating, he took refuge with his platoon sergeant out of fear 
that he would be beaten again.  He acknowledged, however, no 
police report was filed and does not know whether his platoon 
sergeant filed an incident report, either.  He indicated 
during the hearing that he had been unable to obtain a 
statement from his platoon sergeant that was supposedly 
written around the time the incident occurred, concerning 
what happened, so he requested that VA help him in obtaining 
this statement.

A June 2004 statement from P. B., Jr., L.C.S.W. (licensed 
clinical social worker) indicates he began treating the 
veteran in 1985 for PTSD reportedly resulting from a beating 
in 1976 at the hands of soldiers who he was stationed with in 
Germany.  


P. B. said the veteran remained in treatment for two years 
(so until 1987), was managing his life and able to cope with 
the responsibilities of work and family until 1989, when he 
suffered a major set back and had to take leave from work for 
several months.  P. B. also discussed the veteran's litany of 
symptoms (psychotic nature depression, panic, sleeplessness, 
helplessness, and flashbacks) and the medication that had 
been prescribed to treat them.  P. B. went on to state that, 
as the years progressed, he had the opportunity to treat the 
veteran whenever he was confronted with episodes of 
depression - including after his physical health declined 
requiring a liver transplant in 2004.  In closing, P. B. 
reiterated that it was his opinion the veteran had PTSD from 
the personal assault in service.

Also of record for consideration is a July 2004 lay statement 
from E. M., indicating that in November or December 1976 
while assigned to the same company as the veteran (Co. B, 2nd 
Battalion, 6th Infantry Berlin Brigade) he observed 
lacerations and bruises on the veteran's face.

When, as here, there is a diagnosis of PTSD, the sufficiency 
of the claimed stressor in service is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed stressor in service actually occurred is still 
required.  38 C.F.R. § 3.304(f).  In Patton v. West, 12 Vet. 
App. 272 (1999), however, the Court clearly altered the 
landscape in the adjudication of claims of service connection 
for PTSD that are based upon personal assault.  The Patton 
Court emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id., at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).



With regard to personal assault cases, the Court in Patton 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on a personal assault in service:  [E]vidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.



Since the June 2003 VCAA development letter did not provide 
the veteran a complete list of the alternative types of 
evidence that might corroborate his personal-assault 
stressor, as outlined in 38 C.F.R. § 3.304(f)(3), the Board 
remanded this case in January 2006 to send him another letter 
containing this necessary information and, since he had also 
indicated during his videoconference hearing that he might be 
able to obtain a supporting statement from his platoon 
sergeant, to help him in that regard as well.  This is 
especially important here since his service personnel, 
medical and other records do not mention this alleged 
assault, the statement from E. M. notwithstanding, and since 
even the veteran readily acknowledges that an incident report 
was not filed - except for perhaps by his platoon sergeant.

As for whether there were any possible behaviors or other 
notable changes during service, the veteran's service 
personnel records reveal that a June 1975 Enlisted Efficiency 
Report noted his conduct was not up to the standards of the 
Army.  It was noted that he needed more training in 
leadership to be a good soldier.  Shortly thereafter, also in 
June 1975, he was disciplined for operating a privately owned 
vehicle without a valid license and for driving while 
intoxicated.  An October 1975 Enlisted Efficiency Report 
indicated he performed his duties in a manner which exceeded 
the performance of his peers and he expressed an interest and 
a willingness to learn and had outstandingly adapted to the 
military.  However, a few days later, again in October 1975, 
he was disciplined for assaulting an SP4 by grabbing his 
glasses and throwing them on the floor.  Lastly, a September 
1976 Enlisted Evaluation Report noted he needed improvement 
in all areas.  He did not seek to better himself at his job 
and his personal appearance was lacking.  Additionally, it 
indicated he was a poor soldier who did just enough to get by 
so he had to be continually supervised and counseled.

So while arguably there were several perhaps at least 
implicit indications of behavior changes while the veteran 
was in the military, they all occurred before (not after) his 
alleged personal assault in November or December 1976.  
And, logically, since his behavior changed prior to that 
alleged personal assault, that incident - even were the 
Board to accept for the sake of argument that it occurred, 
necessarily cannot be the reason his behavior changed.

Because of the insufficiency of evidence - even under 
38 C.F.R. § 3.304(f)(3), suggesting the claimed personal 
assault occurred, the Board directed the AMC, on remand, to 
send the veteran the additional January 2006 VCAA development 
letter to try and obtain additional information that could 
serve as the catalyst for this alternative form of evidence 
permissible to support his claim under § 3.304(f)(3).  Also 
keep in mind that during his videoconference hearing he had 
asked VA to try and obtain a statement from his platoon 
sergeant to further substantiate the assault allegation.  The 
January 2006 letter sent on remand asked for the sergeant's 
full name and current address.  To date, the veteran has not 
responded to the request for this information.  "The duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while VA does have a duty to assist him 
in the development of a claim, this duty is not limitless.

With this in mind, it is worth pointing out that the 
veteran's military personnel records indicate that, around 
the time in question, he assaulted someone else in October 
1975 (not was assaulted), and that he later received a Field 
Operation Article 15 in November 1975 for that offense.  So 
the only incident actually documented contemporaneous to when 
he says he was assaulted indicates that, in actuality, he 
committed the assault.  His actions were the result of his 
own willful misconduct and, consequently, any resulting 
injury is expressly precluded from being service connected 
because it was not in the line of duty.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a), (d).  And it also warrants repeating 
that his behavior change occurred in 1975, not 1976 as 
alleged, so before and around the time he committed the 
assault, not when he says he was assaulted because his 
behavior change already had occurred.



Since there is insufficient evidence to confirm the veteran 
was personally assaulted while in the military, as opposed to 
assaulted someone else, there is no basis for causally 
linking his PTSD diagnosis (by P. B., LCSW, as reported in 
the June 2004 statement, and even by an August 2003 VA 
examiner) to that alleged incident.
That is to say, the mere fact the claimed stressor has not 
been objectively substantiated eliminates the possibility the 
veteran can have PTSD as a result of that alleged event 
because, for all intents and purposes, that incident did not 
occur so could not possibly be the precipitant for the 
diagnosis of PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in the veteran's favor, and this claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hepatitis C

The more general requirements for service connection indicate 
it may be granted for disability resulting from disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for the claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).




The veteran's service medical records (SMRs) are completely 
unremarkable for complaint, treatment or diagnosis of any 
liver-related problems, including hepatitis C.  A June 1977 
Report of Medical Examination (for reserve service in the 
National Guard) indicates the veteran had tattoos on both of 
his arms.

Treatment records from Clara Maass Medical Center show that 
in November 2000 the veteran had a liver biopsy that 
confirmed a diagnosis of hepatitis C.  Subsequently, in July 
2001, he presented at the West Hudson Hospital Emergency Room 
for treatment of slurred speech and lethargy.  The 
provisional diagnosis was hepatic encephalopathy.  Then in 
October 2001 he underwent a cholecystectomy and a few years 
later had a liver transplant.

In August 2003 the veteran had a VA compensation examination.  
The evaluating physician noted the veteran had three tattoos, 
one on his right forearm, one on his right arm, and one on 
his left arm.  He explained that, prior to his discharge from 
the Army, he was assaulted by five soldiers and suffered 
cracked ribs, broken teeth, and a fractured nose, and that as 
a result blood spewed all over the place (perhaps the reason 
for him later developing hepatitis C).  The diagnoses were 
chronic hepatitis C and status post liver transplant.  

In January 2005, during his videoconference hearing, the 
veteran reiterated the account of his attack in service.  He 
again said that during the fight a lot of blood was present 
and he felt that another soldier's blood inadvertently mixed 
with his and that shortly thereafter he contracted hepatitis 
C.  He denied any treatment in service for hepatitis C.  He 
said the incident in service was his only risk factor for 
hepatitis C infection.

Following the hearing, the veteran submitted a statement from 
J. R. D., M.D.  Dr. D indicated he had treated the veteran 
since November 2000 for hepatitis C, which led to cirrhosis 
of the liver.  He also said a liver biopsy was performed and 
that it revealed the condition could have developed 20 to 30 
years earlier.

With respect to Hickson element (1), current diagnosis, Dr. D 
confirmed that he had treated the veteran for hepatitis C 
since November 2000.  The veteran even had to undergo liver 
transplant surgery, and there have been additional diagnosis 
of this condition during the years since, including at the 
conclusion of his August 2003 VA compensation examination.  
So there is no question he has this condition, meaning the 
determinative issue is whether it is somehow attributable to 
his military service - but, in particular, to exposure to 
contaminated blood during his alleged personal assault.

Concerning this, one initial point worth reiterating is that 
the claimed assault has not been established to have even 
occurred.  But aside from that, even were the Board to assume 
for the sake of argument that it did, even this is not 
tantamount to finding the veteran was in the process exposed 
to contaminated blood.  Exposure to blood does not infer the 
blood was contaminated.  More importantly, however, even the 
statement from Dr. D is insufficient to trace the hepatitis C 
infection back to that alleged personal assault in service.  
For one, Dr. D uses very equivocal language in indicating the 
possible history of the veteran's hepatitis C - noting only 
that it "could have" developed 20 to 30 years prior to 
2000.  Medical evidence that is speculative, general or 
inconclusive in nature cannot be used to support a claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  This is 
especially true here since, accepting Dr. D's statement at 
face value means the veteran could have contracted hepatitis 
C even before beginning his service in the military (if one 
subtracts 30 years from 2000 to get 1970 - keeping in mind 
the veteran did not begin serving on active duty in the 
military until 1974).  Going to the other end of the spectrum 
means the veteran perhaps developed the hepatitis C infection 
in 1980 (20 years before 2000), so not until after his 
service in the military had ended.  In short, such a broad 
range of possibility for the origin of the hepatitis C is 
simply an insufficient ground to grant service connection.  
Put another way, alleging that it is possible something is 
related to an incident in service (or, as here, that the 
condition in question maybe began during service) necessarily 
also implies that it very well may not be or may not have.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion using language tantamount 
to may/may not be related to service was simply too 
speculative when phrased in such equivocal language).  And 
the Court has repeatedly declined to accept this lesser 
standard of proof as a basis for granting a service 
connection claim.  See, too, Perman v. Brown, 5 Vet. App. 
227, 241 (1993). 

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But, again, just as well, the 
Court has held that a doctor's opinion phrased in terms of 
"may or may not" be related to service is an insufficient 
basis for an award of service connection.  Winsett v. West, 
11 Vet. App. 420, 424 (1998).

All of this is simply to say the veteran has not satisfied 
either Hickson element (2) or (3).  And while the Board may 
not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . .  As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

As mentioned, Dr. D estimated based on the results of a liver 
biopsy that the veteran's hepatitis C could have developed 20 
to 30 years before he was initially seen by Dr. D in 2000 
(so, again, anywhere from as early as 1970 - prior to 
service, or as late as 1980 - after service).  To the extent 
this opinion suggests a possible nexus to service, the Board 
finds it to be of little probative value given such a broad 
range of possibility.  The opinion is general and speculative 
in nature and did not note an independent review of the 
record to take into account all of the relevant medical and 
other evidence.

Since he is a layman, the veteran does not have the necessary 
medical training and/or expertise to give a probative 
opinion, himself, on whether his hepatitis C dates back to 
his time in service .  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in the veteran's favor, and this claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Dental Condition

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).



Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a POW.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

The following will not be service-connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I); one-time 
treatment for veterans having a noncompensable service-
connected dental condition, provided they apply for treatment 
within a year after service (Class II); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a)); and those who were detained as a POW (Class 
II(b) and Class II(c)), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

The Board wants to make it clear at the very outset that 
extensive searches for the veteran's military dental records, 
concerning any evaluation or treatment he may have received 
from January 1974 to January 1977, have been unsuccessful.  
See Requests for Information from the National Personnel 
Records Center (NPRC), dated in March and May 1982, and 
letter to him dated in April 1982 asking that he provide VA 
any SMRs he had in his personal possession.  

Since VA has been unable to obtain the veteran's military 
dental records, it has a heightened duty to explain its 
findings and conclusions and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of the veteran's dental 
claim is undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Throughout the pendency of his claim, and more recently 
during his videoconference hearing, the veteran has contended 
that his dental condition is from the trauma he sustained 
during service when beaten by the five soldiers in his 
company.  So, like his PTSD and hepatitis C, he attributes 
his current dental problems to that same incident.  He says 
that, due to the severity of the beating, his teeth were 
knocked out, his mouth became swollen, and his gums were cut.  
He denied seeking any treatment in service for any resulting 
dental condition, which, itself, seems odd given the self-
proclaimed seriousness of his wounds.  

The veteran's available SMRs include a January 1972 report of 
medical examination completed in anticipation of him 
enlisting in the US Army, a corresponding report of medical 
history, and a December 1976 report of medical examination 
completed prior to the expiration of his term of service 
(ETS).  These records contain no explicit or even implied 
reference to a fight, including any type of personal assault, 
or to any treatment for his teeth.  

Furthermore, the veteran's military personnel records do not 
substantiate his allegation of having been personally 
assaulted.  They show instead that he assaulted someone else 
in October 1975 and, as mentioned, received disciplinary 
action as a consequence in November 1975.  That incident was 
the product of his own willful misconduct, and any resulting 
injury cannot be service connected as a matter of express VA 
regulation.

With there being no evidence of any trauma in service (with 
the exception of the October 1975 incident that was due to 
the veteran's own willful misconduct), or the existence of a 
dental condition otherwise attribute to an incident in the 
line of duty, there simply is no basis upon which to 
establish service connection for compensation purposes.  The 
claim must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for hepatitis C is denied.

The claim for service connection for residuals of dental 
trauma, for treatment purposes, is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


